Title: From James Madison to Aaron Burr, 11 December 1803 (Abstract)
From: Madison, James
To: Burr, Aaron


11 December 1803, Department of State. “J. Madison presents his respects to the vice-president, who will find in the enclosed the information afforded by the office of state on the subject of former amendments to the Constitution. Mr. Beckley recollects, that in one of the instances, copies equal to the number of the states were made out in the clerk’s office of the House of Representatives. In the other, I understood from him that the copies were not furnished to the executive; but it does not appear, from any thing in the office of state, whether this was or was not the case.”
  

   
   Printed copy and printed copy of enclosure (Davis, Memoirs of Aaron Burr [1971 reprint], 2:259–60). For enclosure, see n. 1.



   
   JM enclosed a 10 Dec. 1803 letter from Jacob Wagner, which reads: “I find that all the amendments to the Constitution, though none of them are signed by the president, have been enrolled in this office. I do not find that the first set was forwarded by this department to the states, though the president was requested to communicate them, as appears by the journals. The last amendment was forwarded by the secretary of state, by direction of the president, to the governors of the states.



   
   “The vice-president called this morning and stated two questions, which I was then unable to answer, viz., Whether the enrolment took place here, and whether the amendments were forwarded to the states from hence?



   
   “It is to enable you to give him satisfaction on these points that I have written this.” For an explanation of the distribution and filing of the constitutional amendments, see Kline, Papers of BurrMary-Jo Kline, ed., Political Correspondence and Public Papers of Aaron Burr (2 vols.; Princeton, N.J., 1983)., 2:804–6.



   
   Burr’s inquiry doubtless was prompted by the passage on 9 Dec. 1803 by the House of Representatives of the Twelfth Amendment, regulating the casting of electoral ballots for president and vice president (Journal of the U.S. House of Representatives, 8th Cong., 1st sess., 190–91).


